         Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 1 of 10                         FILED
                                                                                      2019 Sep-09 PM 03:46
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ANTONIA ELLIOTT,                                        )
                                                        )
       Plaintiff,                                       )
                                                        )      Civil Action No.
vs.                                                     )
                                                        )
BBH BMC, LLC, and                                       )
BROOKWOOD BAPTIST HEALTH 1, LLC,                        )

       Defendants.


                                     COMPLAINT

                                  I. JURISDICTION

       1. This is a suit for relief from employment discrimination instituted pursuant

to the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. §12101 et

seq., and the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §2601 et seq.

Jurisdiction of this Court exists pursuant to 28 U.S.C. §§1331 and 1343(4).

       2. Plaintiff timely filed her charge of discrimination against defendants with

the Equal Employment Opportunity Commission (“EEOC”) within 180 days after the

last act of discriminatory treatments. Plaintiff has further filed this suit within 90 days

after receipt of her right-to-sue letter issued from the EEOC.
        Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 2 of 10




                                    II. PARTIES

      3. Plaintiff Antonia Elliott (“Plaintiff”) is a citizen of the United States over the

age of nineteen and a resident of Jefferson County, Alabama.

      4. Defendant BBH BMC, LLC, (“BBH”) is a limited liability company

headquartered in Dallas, Texas. It is and was at all times relevant to this complaint

an employer as contemplated under the ADA and FMLA.

      5. Defendant Brookwood Baptist Health 1, LLC (“Brookwood”) is a limited

liability company headquartered in Dallas, Texas. It is and was at all times relevant

to this complaint an employer as contemplated under the ADA and FMLA.

      6. BBH and Brookwood are collectively referred to herein as “Defendants.”

                          III. STATEMENT OF FACTS

      7. Plaintiff became employed at Brookwood Medical Center in Birmingham,

Alabama in 1993.

      8. During the events of this case, the Medical Center was owned and operated

by BBH.

      9. BBH is owned by Brookwood.

      10.    BBH and Brookwood were Plaintiff’s single employer/ integrated

enterprise during the events of this case.

      11. BBH was Plaintiff’s employer during the events of this case.


                                             2
         Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 3 of 10




       12. Brookwood was Plaintiff’s employer during the events of this case.

       13. Plaintiff suffers from trigeminal neuralgia and did so during the events of

this case.

       14. Trigeminal neuralgia is a chronic pain condition that affects the trigeminal

nerve, which carries sensation from the face to the brain.

       15. Plaintiff’s trigeminal neuralgia causes her pain in her face and head, as well

as migraine headaches that vary in effect and are at times completely debilitating.

       16. Her condition was the same during the events of this case.

       17. In or about June of 2018, Plaintiff was granted intermittent FMLA leave

for flare-ups of her condition.

       18. Plaintiff then took off work periodically for flare-ups for her condition.

       19. In November of 2018, Plaintiff was employed as the Unit Associate in the

6th Floor Rehabilitation Unit.

       20. Plaintiff did payroll, scheduling, and other administrative duties.

       21. Plaintiff had been in the position since February of 2016.

       22. On or about November 28, 2018, Plaintiff was called to meet with Amy

Beard, the Chief Nursing Officer at the Medical Center, and Amelia Wiley, the

Program Director over areas including Rehabilitation.




                                           3
        Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 4 of 10




      23. Beard said that she had to eliminate positions and that Plaintiff’s position

was one being eliminated.

      24. Plaintiff was moved to a Mental Health Associate (“MHA”) position in the

Psychiatric Unit.

      25. MHA is a clinical, base level position.

      26. Plaintiff had never worked in a clinical position but had always worked in

an administrative one.

      27. Plaintiff’s duties as MHA are much less desirable than her duties as Unit

Associate and include lifting, bathing, cleaning, and observing patients.

      28. Plaintiff has received fewer work hours each week and her income is less

than when she was Unit Associate.

      29. Leah Collins assumed Plaintiff’s duties.

      30. Upon information and belief, Collins was not disabled and did not receive

FMLA leave.

      31. Collins had previously worked at the front desk in Wound Care.

      32. Collins had done some duties similar to what Plaintiff had done but not all

that Plaintiff had done.

      33. Collins had not done any duties that Plaintiff had not done.




                                          4
        Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 5 of 10




      34. Further, there are many more employees in Rehabilitation than there are in

Wound Care.

      35. Consequently, Plaintiff had a much larger volume of work than Collins did.

      36. Plaintiff was more qualified to assume Collins’ duties in Wound Care than

Collins was to assume Plaintiff’s in Rehabilitation.

                            IV. CAUSES OF ACTION

                                     COUNT I

                                        ADA

      37. Paragraphs 1-36 are incorporated herein.

      38. Plaintiff’s trigeminal neuralgia constituted a mental and/or physical

impairment under the ADA.

      39. Due to this impairment, Plaintiff was and is substantially limited with

respect to the major life activity of the operation of her nervous system, as well as

concentrating, thinking, communicating, interacting with others, and working during

flare-ups.

      40. Plaintiff was and is disabled under the ADA.

      41. Plaintiff was and is a qualified individual able to perform the essential

functions of her position, with accommodation.




                                          5
          Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 6 of 10




      42. Defendants violated Plaintiff’s rights under the ADA by transferring her to

a lesser position (1) because of her disability, and/or (2) in retaliation for her request

for an accommodation for her disability in the form of intermittent leave.

      43. As a result of the above described discriminatory act, Plaintiff has been

made to suffer lost wages, emotional distress, and mental anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ actions described

herein violated the ADA;

      (ii) That the Court grant Plaintiff a permanent injunction enjoining Defendants,

and their agents, employees, successors, and those acting in concert with Defendants,

from continuing to violate the ADA;

      (iii) That the Court enter an Order requiring Defendants to make Plaintiff

whole by placing Plaintiff into the position she would have occupied in the absence

of discrimination (or front-pay), providing back-pay and lost benefits with interest,

and ordering Defendants to pay compensatory and punitive damages as a jury may

assess;




                                            6
        Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 7 of 10




      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, expert witness fees,

attorney’s fees, and expenses.

                                     COUNT II

                                       FMLA

      44. Paragraphs 1-36 above are incorporated by reference.

      45. Defendants were covered employers under the FMLA during the course of

events set forth above.

      46. Plaintiff was an eligible employee under the FMLA during the course of

events set forth above, to-wit:

      (a) Plaintiff had been employed by Defendants for at least 12 months;

      (b) Plaintiff had worked at least 1,250 hours in her service to Defendants; and

      (c) Plaintiff was employed at a worksite where 50 or more employees were

employed by Defendants.

      47. During the course of events set forth above, Plaintiff’s trigeminal neuralgia

constituted a serious health condition under the FMLA in that it was a chronic


                                          7
        Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 8 of 10




condition under 29 CFR §825.115(c) involving (i) treatment by a health care provider

at least twice a year, (ii) continuation over an extended period of time (including

recurring episodes of a single underlying condition), and (iii) episodic rather than

continuing periods of incapacity.

      48. Plaintiff exercised her rights under the FMLA in seeking and receiving

intermittent leave for her condition.

      49. Plaintiff’s taking off work due to her condition as referenced above were

FMLA-qualifying absences.

      50. Defendant violated Plaintiff’s rights under the FMLA by transferring her

to a lesser position because Plaintiff had exercised her rights under the FMLA.

      51. Defendants knew, or showed reckless disregard for whether, their act of

transferring Plaintiff violated the FMLA.

      52. Defendants acted in willful violation of the FMLA.

      53. As a result of the above described unlawful acts, Plaintiff has been made

to suffer lost wages.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ actions violated

the FMLA;


                                            8
        Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 9 of 10




      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by placing Plaintiff in the position she would have occupied in the absence of

Defendants’ violation of her FMLA rights (or, alternatively, providing front-pay),

providing back-pay and restoration of lost benefits and perquisites of employment

with interest, ordering Defendants to pay liquidated damages, and awarding Plaintiff

an amount to compensate her for any adverse tax consequences as a result of a

judgment in her favor; and

      (iii)   That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees, successors, and those acting in concert with

Defendants from further violating Plaintiff’s FMLA rights;

      (iv) That the Court award such other available legal and equitable relief as is

warranted, including, but not limited to, an award of costs and expenses, attorney’s

fees, and expert witness fees.

                                       Respectfully submitted,

                                       s/ Adam M. Porter
                                       Adam M. Porter
                                       Attorney for Plaintiff
                                       Adam M. Porter, LLC
                                       2301 Morris Avenue, Suite 102
                                       Birmingham, Alabama 35203
                                       Phone: (205) 322-8999
                                       Facsimile: (205) 402-4619
                                       Email: adamporter@earthlink.net


                                         9
       Case 2:19-cv-01493-JHE Document 1 Filed 09/07/19 Page 10 of 10




            Plaintiff requests trial by struck jury.


                                        s/ Adam M. Porter
                                        Attorney for Plaintiff

Defendants’ Addresses:
BBH BMC, LLC
c/o CT Corporation System, Registered Agent
2 North Jackson St., Suite 605
Montgomery, AL 36104

Brookwood Baptist Health 1, LLC
c/o CT Corporation System, Registered Agent
2 North Jackson St., Suite 605
Montgomery, AL 36104




                                          10
